9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Carrol Richard OLSON, Plaintiff-Appellant,v.CITY OF MAPLETON, KANSAS;  Mayor Sisson, Defendants-Appellees.
No. 93-3104.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1993.

Before MOORE, ANDERSON, and TACHA, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on Carrol Richard Olson's motion for leave to proceed in forma pauperis on appeal.  To succeed Olson must demonstrate his financial inability to pay and a reasoned, nonfrivolous argument on the facts and law in support of the issues raised on appeal.  See 28 U.S.C.1915(a);  Coppedge v. United States, 369 U.S. 438, 446 (1962).


3
Olson seeks review of the district court's dismissal of his 42 U.S.C.1983 complaint.  The complaint alleges defendants violated Olson's Eighth, Ninth, and Fourteenth Amendment rights by failing to adequately protect him and his family.  The district court found that the complaint was frivolous and malicious.  The court also noted that most of the claims would be barred by the applicable two-year statute of limitations.  The court dismissed the complaint under 28 U.S.C.1915(d).


4
On appeal, Olson merely restates many of the conclusory allegations from his complaint.  He advances no reasoned argument in support of the issues raised on appeal.  Accordingly, we deny his motion to proceed in forma pauperis.  After reviewing the complaint, we cannot conclude that the district court's 1915(d) dismissal was an abuse of discretion.  See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  We waive the fees and AFFIRM the district court.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3